Citation Nr: 0813425	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  94-28 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
chronic left shoulder tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to September 
1990.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for left 
shoulder tendonitis and assigned an initial 10 percent 
rating, effective March 24, 1993.

The veteran duly appealed the RO's decision and in April 
2002, he testified at a Board videoconference hearing in 
support of his appeal.  In an October 2002 decision, the 
Board denied the veteran's claim for a rating in excess of 10 
percent for left shoulder tendonitis.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  

While the matter was pending before the Court, in May 2003, 
the veteran's representative and a representative of VA's 
General Counsel, on behalf of the Secretary, filed a joint 
motion for remand.  In a June 2003 order, the Court granted 
the motion, vacated the Board's October 2002 decision, and 
remanded the matter to the Board for further development and 
readjudication.

In February 2004, the Board remanded the matter to the RO for 
additional evidentiary development and due process 
considerations.  While the matter was in remand status, the 
RO increased the initial rating for the veteran's service-
connected left shoulder disability to 30 percent, effective 
March 24, 1993.  Although an increased rating has been 
granted, the issue of entitlement to a rating in excess of 30 
percent for left shoulder tendonitis remains in appellate 
status, as the veteran continues to assert that he is 
entitled to a higher rating.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993).

In May 2006, the Board remanded the matter to the RO for the 
purposes of affording the veteran the opportunity to attend 
another Board hearing, as the Veterans Law Judge who had 
conducted the April 2002 videoconference hearing was no 
longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2007).  

In August 2006, the veteran testified at a Board hearing at 
the RO before  the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's claims folder.  In November 2006, the Board again 
remanded the matter for additional evidentiary development.  
A review of the record shows that the RO has complied with 
all remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).

In November 2005, the veteran submitted a claim of service 
connection for a right shoulder disability.  In a February 
2008 letter, he appeared to raise a claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities.  These matters have not yet 
been addressed and are referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran's service-connected chronic left (major) shoulder 
tendonitis is manifested by arthritis, limitation of motion, 
and subjective complaints of severe pain, with no indication 
of ankylosis or impairment of the humerus..


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for chronic left shoulder tendonitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5203 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  In the 
present case, however, the rating decision on appeal is dated 
prior to the enactment of the VCAA, making a pre-initial 
adjudication notice both a legal and a practical 
impossibility.  In cases such as this, the Court held that VA 
may fulfill its duty to notify by issuing a content-complying 
notice after the initial adjudication, followed by a 
subsequent readjudication.  Pelegrini, 18 Vet. App. at 120.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  In Dingess, the Court held that in cases 
such as this where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that in increased rating claims, the VCAA requires that 
VA inform the claimant that in order to substantiate the 
claim, he or she must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In this case, in a September 2002 letter, the RO notified the 
veteran of the information and evidence necessary to 
substantiate his claim for a higher initial rating for his 
service-connected left shoulder disability, including the 
information and evidence he was expected to provide, as well 
as the information and evidence VA would seek to obtain on 
his behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007).  The letter further advised the veteran 
to provide any additional evidence in his possession that 
pertained to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007).  This information was 
reiterated in subsequent VCAA notices provided to the veteran 
in August 2005 and December 2006.  

The Board finds that the content of these VCAA letters is 
sufficient to satisfy the criteria set forth in section 
5103(a), as well as the additional requirements imposed by 
the Court in its VCAA jurisprudence.  In that regard, the 
Board notes that although this is an initial rating case and 
not an increased rating case, the letters discussed above 
expressly contain the level of specificity delineated by the 
Court in Vazquez-Flores, including advising the veteran that 
in order to establish a higher disability rating, the 
evidence must show an increase in severity of the disability, 
as well as advising him of the specific rating criteria 
necessary for entitlement to a higher disability rating.  

The Board further notes that after issuing these content-
complying notices, the RO reconsidered the claim on several 
occasions, most recently in the January 2008 Supplemental 
Statement of the Case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006); Medrano v. Nicholson, 21 Vet. App. 165 
(2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service clinical records identified by the 
veteran.  Despite being given the opportunity to do so, the 
veteran has neither submitted nor specifically identified any 
additional post-service VA or private clinical records 
pertaining to his claim and none is evident from a review of 
the record.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2007).  

The veteran has also been afforded VA several medical 
examinations in connection with his claim, most recently in 
February 2007.  38 C.F.R. § 3.159(c)(4) (2007).  The Board 
finds that the reports of these examinations provide the 
necessary medical opinions as well as sufficient reference to 
the pertinent schedular criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  The Board finds that an additional VA 
medical examination is not warranted.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification and development duties to the veteran.  A remand 
for additional notification or development would only result 
in unnecessarily delaying this matter with no benefit flowing 
to the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further notification or development action 
is necessary on the issues now being decided.  Neither the 
veteran nor his representative has argued otherwise.  


Background

The veteran's service medical records show that he was seen 
on numerous occasions in connection with various orthopedic 
complaints, including left shoulder pain.  According to a 
July 1990 medical statement, the veteran's left shoulder 
symptoms consisted of crepitance, with no evidence of joint 
swelling or deformity.  X-ray studies of the left shoulder 
were normal.

Post-service VA and military medical records show continued 
complaints of left shoulder pain.  The veteran was seen on 
several occasions between March 1992 and June 1993, including 
for physical therapy and steroid injections.  On each 
occasion, the veteran complained of left shoulder pain with 
motion.  Objective examination showed full range of motion, 
no atrophy, normal muscle strength, and no swelling.  X-ray 
studies of the left shoulder were normal.  The assessments 
included pain of the acromioclavicular joint and tendonitis.  

In a January 1994 rating decision, the RO granted service 
connection for chronic left shoulder tendonitis, effective 
March 24, 1993, the date of receipt of his claim.  The RO 
assigned an initial 10 percent rating, based on the veteran's 
subjective complaints of painful motion and tenderness.  The 
veteran appealed the RO's decision, arguing that a higher 
rating was warranted in light of the fact that "[p]ain and 
discomfort are consistent with movement especially with pro-
long [sic] use."  See June 1994 substantive appeal.

Subsequent VA clinical records document continued orthopedic 
complaints, including pain in the neck and shoulders, 
including burning pain and numbness in the left arm.  In 
January 1997, it was noted that an MRI of the cervical spine 
had shown a herniated nucleus pulposus at C6-7.  

In May 1999, the veteran underwent a fee basis examination at 
which he relayed numerous orthopedic complaints, including 
pain in his neck and shoulders.  With respect to his left 
shoulder, he claimed that he had pain, weakness, 
inflammation, and lack of endurance.  He claimed that the 
shoulder was constantly painful with movement and lifting, 
especially with movement over the head.  The veteran 
described his symptoms as "constant, at times reaching a 
horrible level."  He indicated that he used various 
medications for pain, including Ibuprofen and Darvocet.  The 
veteran claimed that he was unable to garden, shop, vacuum, 
or lift heavy objects due to his condition, although he 
acknowledged that he was able to brush his teeth, dress 
himself, take out the trash, drive a car, and push a lawn 
mower.  On objective examination, the veteran was noted to be 
left handed.  Range of motion of the left shoulder was from 
zero to 160 degrees of flexion.  Abduction was from zero to 
160 degrees, and internal and external rotation was from zero 
to 80 degrees.  The examiner indicated that the veteran had 
no signs of constitutional arthritis.  Upper extremity motor 
and sensory function was normal.  Deep tendon reflexes were 
2+ and equal.  X-ray studies showed degenerative changes of 
the left acromioclavicular joint, with no acute osteosis 
abnormality.  The assessment was tendinitis of the left 
shoulder.  The examiner noted that the veteran did exhibit 
some limited range of motion of the left shoulder, as well as 
some degenerative changes on X-ray.  

Subsequent VA and military clinical records show continued 
complaints of neck and shoulder pain.  The diagnoses included 
cervical radiculopathy.  X-ray studies of the left shoulder 
performed in May 2001 showed mild degenerative changes in the 
AC joint.  In July 2001, the veteran was hospitalized in 
connection with his complaints of neck pain, bilateral 
shoulder pain, and left upper extremity pain for the past 
three years.  The veteran underwent an anterior cervical 
diskectomy with fusion.  He tolerated the procedure well.  

Postoperatively, the veteran continued to complain of chronic 
neck and left shoulder pain, as well as left upper extremity 
paresthesias.  An MRI performed in February 2002 showed 
severe cervical spinal stenosis with nerve root compression 
at C5-6.  EMG testing in March 2002 showed moderate left 
carpal tunnel syndrome.  

At the veteran's April 2002 Board hearing, he testified that 
he believed he had lost from 30 to 50 percent use of his left 
hand, preventing him from engaging in activities as fishing, 
hunting, and mowing the lawn with a push mower.  

Private clinical records show that in July 2002, the veteran 
was evaluated by a private osteopathic doctor in connection 
with his complaints of pain in multiple sites, including 
chronic bilateral shoulder pain.  On examination, the veteran 
complained of pain in his shoulder, which he rated as an 8 on 
a pain scale of 1 to 10.  He indicated that his pain was 
constant.  Neuromuscular examination revealed normal tone, 
with no atrophy or fasciculation.  Detailed manual muscle 
testing of the upper extremities revealed physiologic 
strength and reflexes.  Shoulder range of motion was limited 
by pain.  

In March 2003, the veteran underwent surgery for severe left 
carpal tunnel syndrome.  On follow-up, the veteran reported 
that he had been able to ride his motorcycle.  

The veteran underwent VA medical examination in September 
2004, at which he complained of left shoulder pain for the 
past 12 years.  He described his pain as a "dull aching" as 
well as a "stinging and burning" sensation radiating to the 
wrist with numbness in the fingers.  He indicated that his 
pain was a 4 or 5 on a pain scale of one to ten.  With 
motion, he indicated that his pain increased to an 8 to 10.  
The veteran denied left shoulder surgery, although he 
indicated that he had undergone a left carpal tunnel release 
approximately one and one half years prior.  However, he 
claimed that this surgery only helped his symptoms for three 
to four months and that his numbness has since returned.  On 
examination, forward flexion of the left arm was to 150 
degrees, abduction was to 150 degrees, external rotation was 
to 85 degrees, and internal rotation was to 45 degrees.  
There was pain with forward flexion and the AC joint was 
minimally tender to palpation.  Otherwise, the veteran was 
neurovascularly intact.  Rotator cuff strength was 5/5, with 
the exception of the supraspinatus cuff which was 
approximately 4/5.  After examining the veteran and reviewing 
the claims folder, the examiner concluded that the veteran 
suffered from impingement syndrome and may also have 
tendonitis of the rotator cuff.  

In support of his claim, the veteran submitted private 
medical records showing that in March 2005, he sought 
treatment for multiple site pain, including pain in his left 
shoulder.  Examination showed pain-limited strength in the 
upper extremities involving the shoulder girdles.  He 
exhibited 4/5 strength in the muscles distal to the elbow.  
Range of motion showed flexion to 90 degrees, and abduction 
to 100 degrees.  There was exquisite tenderness over the 
biceps tendons.  The impression was chronic, severe 
neuromusculoskeletal pain associated with several conditions, 
including bilateral biceps tendinitis, cervical degenerative 
joint disease, sciatic neuropathy, and neuropathic pain.  

Also submitted by the veteran was a letter from his treating 
physician at a military facility.  The physician indicated 
that the veteran reported that he had undergone a fusion of 
his cervical spine approximately six years ago.  Since that 
time, the veteran indicated that he had been unable to use 
his left arm and hand due to severe pain radiating down the 
left arm.  The veteran reported that he used pain medication 
for some relief, but was unable to hold objects or lift them 
with his left upper extremity.  

In an April 2005 statement, the veteran claimed that he was 
"a mere shadow" of his former self, in that he was no 
longer able to engage in leisure activities such as hunting, 
fishing, and horseback riding.  He also indicted that 
activities such as shaving, brushing his hair, and shaving 
were major undertakings as he experienced pain and numbness 
in both arms and in the fingers of the left hand.  

The veteran again underwent VA medical examination in 
September 2005.  His complaints included neck pain and left 
shoulder pain.  He claimed that his neck began bothering him 
in 1971.  In 1992, he began experiencing pain and stiffness 
in his shoulders, with tingling down the left arm.  The 
veteran indicated that his treating physicians attributed his 
left arm problems to a cervical disc problem.  Despite 
physical therapy and medication, however, his condition 
deteriorated and he underwent cervical fusion surgery in 
1998.  The veteran indicated that despite that surgery, he 
continued to experience constant, moderate pain with 
radiation the left shoulder and arm.  He claimed that 
aggravating factors were extension of the arm and movement 
above his shoulders, bilaterally.  He claimed that flare-ups 
occurred every day and lasted for two to three hours.  On 
objective examination, flexion was pain free from zero to 90 
degrees, with additional motion possible to 170 degrees.  
Abduction was pain free from zero to 80 degrees, with 
additional painful motion to 170 degrees.  Internal motion 
was from zero to 90 degrees, pain free.  External rotation 
was from zero to 90 degrees.  Adduction was from zero to 40 
degrees.  Repetitive motion was additionally limited by pain 
resulting in a 10 degree further reduction in flexion 
actively.  The examiner reviewed the veteran's claims folder 
and noted that a CT of the cervical spine in February 2002 
had shown severe spinal stenosis and that an MRI of the left 
shoulder showed impingement syndrome associated with 
hypertrophic changes at the acromioclavicular joint and 
prominent tendonosis of the supraspinatus tendon.  After 
examining the veteran and reviewing his claims folder, the 
diagnoses included herniated cervical disc status post fusion 
with radiculopathy to the left with C6 nerve root compression 
and degenerative disc disease; bilateral shoulder impingement 
syndrome; and degenerative joint disease of the left 
acromioclavicular joint.  

In an October 2005 letter, the veteran's VA physician 
indicated that the veteran was under treatment for chronic 
low back and neck pain, secondary to disc disease and spinal 
stenosis.  The physician indicated that the veteran's pain 
was moderately controlled with Percocet.  

At his August 2006 Board hearing, the veteran testified that 
he experienced daily pain and limited motion in the left 
shoulder.  He indicated that he used Percocet to control his 
pain.  He stated that physical activity exacerbated his pain.  
For example, the veteran indicated that he could no longer go 
fishing as he was not able to cast his fishing pole 
effectively.  He also indicated that when hunting, he was 
unable to lift his left shoulder high enough to put his rifle 
on it, so he had to hunt using his right shoulder.  The 
veteran indicated that he had not worked much since his 
retirement from service as he was not able to lift and carry 
heavy objects due to his back and shoulder disabilities.  The 
veteran also indicated that he was hardly able to write using 
his left hand and had a tendency to drop small items.  He 
indicated that he had been advised by his physicians that his 
carpal tunnel syndrome surgery would correct this problem, 
but it did not do much good.  

At a February 2007 VA medical examination, the veteran 
reported that he had a history of chronic shoulder pain, 
worsening over the last few years.  He claimed that he had 
been unable to work because of difficulty with repetitive 
movements.  He attributed most of his disability in the field 
to his back and shoulder, although he claimed that his 
shoulder pain had become so severe and debilitating that he 
had difficulty with basic activities of daily living, such as 
personal hygiene and grooming.  He indicated that he had a 
combination of left shoulder pain and also radiating pain 
down his left shoulder into his left arm and hand.  He 
indicated that he had a history of cervical disc fusion for 
cervical radiculopathy and currently took extensive amounts 
of narcotic pain medication which he related does a fair 
amount to control his pain.  The veteran indicated that his 
main complaint regarding his left shoulder was pain, although 
he also reported some weakness.  He denied stiffness, 
swelling, heat, redness, instability, and dislocation.  He 
did not describe flare-ups, but claimed that his pain was 
constant.  On examination, the veteran had normal posture.  
Active forward flexion was from zero to 140 degrees.  
Abduction was to 80 degrees, external rotation was to 90 
degrees, and internal rotation was to 40 degrees.  Passive 
range of motion was to 160 degrees of forward flexion, 100 
degrees of abduction, 90 degrees of external rotation, and 45 
degrees of internal rotation.  The examiner indicated that 
motion was limited only by pain and that there was no bony 
block or physical or mechanical impediment.  The examiner 
noted that the veteran claimed to experience pain throughout 
the range of motion  and that he could not comply with 
repetitive testing, given his pain.  Of note, there was a 
positive Tinel's just medial to the coracoid process with 
pain and tingling shooting down the arm.  X-ray studies were 
noted to show no significant arthritis, other than mild 
arthritic changes in the theca joint, which did not correlate 
with his physical examination findings.  The veteran's 
strength was 4-/5, although the examiner indicated that it 
was difficult to judge whether this was true weakness or 
merely pain inhibition.  The veteran demonstrated grimacing 
and splinting throughout range of motion testing.  The 
impression was that the veteran's clinical picture was 
"somewhat cloudy" due to his multiple comorbidities, 
including cervical radiculopathy and back pain.  The examiner 
noted that the veteran had Tinel's sign at the shoulder which 
would be unlikely to result from a shoulder interarticular 
pathology but may be more related to brachial neuritis, 
neuropathy, or neck surgery.  The examiner noted that from 
the veteran's description of his shoulder pain, given night 
pain and increasing disability and pain, his examination was 
somewhat equivocal; however, for a rotator cuff tear or 
significant impingement, the examiner thought it would be 
prudent to repeat an MRI to rule out any frank tear given the 
veteran's chronic shoulder complaints.  A subsequent MRI 
performed in March 2007 demonstrated chronic joint arthrosis 
with concurrent impingement.  The radiologist indicated that 
there was no frank rotator cuff tears appreciated.  

Additional VA clinical records dated to December 2007 show 
that the veteran continued to receive treatment for various 
orthopedic complaints, including left shoulder pain.  In 
pertinent part, these records show that in March 2006, the 
veteran underwent MRI of the cervical spine in connection 
with his complaints of neck pain, with numbness in both 
hands.  The study showed multilevel degenerative disc and 
joint disease.  The veteran subsequently participated 
regularly in the VA recreation therapy aquatic program, 
performing water walking, backstroke, and upper and lower 
extremity strengthening.  


Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2007).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41. Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, the Court has found a distinction between an appeal 
of an original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  The Court has more recently 
held that "staged" ratings are also appropriate in an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  


Analysis

The RO has rated the veteran's left shoulder tendonitis as 30 
percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, pertaining to limitation of motion of the arm.  
Under that code, a 30 percent rating is assigned where there 
is limitation of motion of the major arm to midway between 
side and shoulder level, or where there is limitation of 
motion of the minor arm to 25 degrees from the side.  A 
maximum 40 percent rating is assigned where there is 
limitation of motion of the major arm to 25 degrees from the 
side.

In determining whether the veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
both forward flexion and abduction.  See Mariano v. Principi, 
17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2007).  Forward flexion is the range of motion from 
the side of the body out in front) and abduction is the range 
of motion from the side of the body out to the side.  Id.  

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2007).

In this case, the evidence of record shows that the veteran 
is left-handed, making his left shoulder part of his major 
extremity.  Thus, in order to warrant a rating in excess of 
30 percent under Diagnostic Code 5201, the evidence must show 
that the veteran's service-connected tendonitis is productive 
of limitation of motion of the major arm to 25 degrees from 
the side.

After carefully reviewing the record, the Board concludes 
that these criteria have not been met.  In fact, repeated 
examinations conducted throughout the course of this 
longstanding appeal consistently show that the veteran's left 
shoulder disability does not meet the criteria for a rating 
in excess of 30 percent under Diagnostic Code 5201.  

For example, post-service VA and military medical records 
show that the veteran was seen on several occasions between 
March 1992 and June 1993; on each occasion, objective 
examination showed full range of motion, despite the 
veteran's complaints of pain.  Similarly, at a fee basis 
examination in May 1999, the veteran complained of 
"horrible" pain.  Objective examination, however, showed 
flexion to 160 degrees and abduction to 160 degrees, with 
normal motor and sensory function.  At the September 2004 VA 
medical examination, flexion was to 150 degrees, and 
abduction was to 150 degrees.  At a private medical 
examination in March 2005, range of motion testing showed 
flexion to 90 degrees, and abduction to 100 degrees.  At the 
VA medical examination in September 2005, objective 
examination showed pain-free flexion from zero to 90 degrees, 
with additional motion possible to 170 degrees.  Abduction 
was pain free from zero to 80 degrees, with additional 
painful motion to 170 degrees.  Most recently, at the 
February 2007 VA medical examination, although the veteran 
claimed that his shoulder pain had become so severe and 
debilitating that he had difficulty with basic activities of 
daily living, objective examination showed active forward 
flexion from zero to 140 degrees and abduction from zero to 
80 degrees.  Passive range of motion was to 160 degrees of 
flexion, and to 100 degrees of abduction.  None of these 
findings meet the criteria for a rating in excess of 30 
percent.  In summary, as delineated above, a thorough review 
of all the evidence of record indicates that there are no 
distinctive periods where the veteran met or nearly 
approximated the criteria for a rating in excess of 30 
percent since the award of service connection.

Here, the Board acknowledges that the veteran claims that his 
left shoulder disability is manifested by severe, horrible 
pain and weakness.  Recently, at the February 2007 VA medical 
examination, the veteran claimed that he claimed that his 
shoulder pain had become so severe and debilitating that he 
had difficulty with basic activities of daily living, such as 
personal hygiene and grooming.  

In light of the veteran's complaints, the Board has carefully 
considered 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as the 
Court's holding in DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  However, the Board finds that the veteran's 
complaints of pain, weakness, and functional loss have been 
considered in assigning the current 30 percent rating under 
Diagnostic Code 5201.  The Board finds that the objective 
clinical evidence does not provide a basis upon which to 
assign a rating in excess of 30 percent based on these 
reported symptoms.  

For example, the Board notes that at the VA medical 
examination in September 2005, the veteran complained of 
constant pain in the left shoulder exacerbated by movement.  
After examining the veteran, the examiner concluded that 
repetitive motion of the left shoulder was additionally 
limited by pain resulting in a 10 degree further reduction in 
flexion actively.  Objective strength testing performed 
throughout the course of this claim has shown findings of 4/5 
to 5/5 in the left upper extremities, with no findings of 
atrophy and the like.  Thus, even considering these 
additional limitations, the Board finds that the criteria for 
a rating in excess of 30 percent would not be met.  Given the 
objective evidence, the veteran's claims of pain, functional 
loss and weakness are adequately compensated by the 
currently-assigned 30 percent rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

In summary, the Board finds that the 30 percent rating 
currently assigned for the veteran's left shoulder tendonitis 
most accurately contemplates the symptomatology and resulting 
impairment demonstrated in the medical evidence of record.   
This is a case where the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b) (West 2002).

In reaching this decision, the Board has considered whether a 
rating in excess of 30 percent could be assigned under an 
alternative diagnostic code.  Diagnostic Code 5200, for 
example, rates intermediate ankylosis, between favorable and 
unfavorable, as 40 percent rating for the major arm.  
Unfavorable ankylosis with abduction limited to 25 degrees 
from the side is assigned a 50 percent evaluation for the 
major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2007).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

In this case, there has been no objective finding that the 
veteran's service-connected left shoulder disability is 
manifested by ankylosis, either favorable or unfavorable.  
Indeed, the veteran does not appear to contend otherwise.  
Repeated range of motion studies show that the veteran 
retains motion in his left shoulder, albeit limited and 
painful.  Based on the evidence of record, the Board finds 
that application of Diagnostic Code 5200 is not appropriate.

Diagnostic Code 5202 provides a 50 percent rating for 
impairment of the humerus of the major arm with fibrous 
union.  In this case, the record does not show that the 
veteran's left shoulder disability is manifested by 
impairment of the humerus and he does not contend otherwise.  
Thus, this provision is not appropriate.

The Board also notes that this is an initial rating case, 
following the award of service connection.  The Board finds 
that there are no distinct periods of time, since the 
effective date of the award of service connection, during 
which the veteran's left shoulder disability was more than 30 
percent disabling.  Thus "staged ratings" greater than 30 
percent are not warranted for any period since the effective 
date of service-connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board has also considered referral of the case for the  
assignment of an extraschedular rating under 38 C.F.R. §  
3.321(b)(1).  In that regard, the veteran claims that he is 
unable to work due, in part, to his left shoulder disability.  
The record, however, contains no objective evidence showing 
that his left shoulder disability results in marked 
interference with employment beyond the schedular criteria.  
While the veteran's left shoulder disability no doubt 
interferes with his employability, such interference is 
reflected in the 30 percent rating currently assigned.  Loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a),  
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states:  
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of  
working time from exacerbations or illnesses proportionate to  
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

The Board further notes that the record contains no 
indication, nor does the veteran contend that his service-
connected left shoulder disability necessitates frequent 
periods of hospitalization.  In fact, while the veteran has 
undergone a surgical fusion for a nonservice-connected 
cervical spine disability, the record on appeal contains no 
objective evidence that he has ever been hospitalized for 
treatment of his service-connected left shoulder disability.  
The Board additionally observes that there do not appear to 
be any unusual clinical aspects of the service-connected left 
shoulder disability noted in the medical records, and the 
veteran and his representative have neither identified such 
or indicated that such exist.

Thus, absent any objective evidence that the veteran's left 
shoulder disability, in and of itself, is productive of 
marked interference with employment beyond that contemplated 
by the schedular criteria, necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional, referral for 
consideration of an extra-schedular rating is not warranted.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an initial rating in excess of 30 percent for 
chronic left shoulder tendonitis is denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


